UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

DONETTA BYRD,                                                 )
                                                              )
                          Plaintiff,                          )
                                                              )
        v.                                                    )       Civil Action No. 15-2076 (EGS)
                                                              )
METROPOLITAN POLICE DEPARTMENT,                               )
                                                              )
                          Defendant.                          )

                                       MEMORANDUM OPINION

        This matter is before the Court on Defendant’s Motion to Dismiss [ECF No. 4]. 1 For the

reasons discussed below, the Court will grant the motion.

                                             I. BACKGROUND

        The one-page handwritten complaint [ECF No. 1], while short on facts, clearly pertains to

plaintiff’s encounter with unidentified Metropolitan Police Department (“MPD”) officers on

February 9, 2014. Compl. at 1. Plaintiff alleges that police “knock[ed] and dragged [her]

down,” and that she was taken by ambulance to the Washington Hospital Center for treatment of

“a lot of swellen [sic] knees etc.” Id. As compensation for the resulting physical injuries, “aches

and pains,” plaintiff demands damages of $999,999,999.999. Id.

                                               II. DISCUSSION

                                       A. Subject Matter Jurisdiction

        Defendant first moves to dismiss under Federal Rule of Civil Procedure 12(b)(1) for lack

of subject matter jurisdiction. “Because [p]laintiff’s complaint fails to allege any facts [to]


1
  The Court construes plaintiff’s “Appeal Order/Show Cause/Reconsideration Order” [ECF No. 7] as her opposition
to defendant’s motion to dismiss. It fails to address the legal arguments set forth in defendant’s motion, however,
and instead merely “ask[s] the Court to rule in favor of Donetta Byrd[.]” Id.

                                                        1
indicate that this Court has subject matter jurisdiction over her claim,” Def.’s Mem. at 2-3,

defendant contends that the complaint should be dismissed in its entirety, id. at 3.

       “Federal district courts are courts of limited jurisdiction,” and “[i]t is to be presumed that

a cause lies outside this limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511

U.S. 375, 377 (1994) (citations omitted). A plaintiff therefore bears the initial burden of

establishing by a preponderance of the evidence that the Court has subject matter jurisdiction

over her claim. See id.; see Citizens for Responsibility and Ethics in Wash. v. U.S. Dep’t of

Homeland Sec., 527 F. Supp. 2d 101, 104 (D.D.C. 2007). In deciding a motion brought under

Rule 12(b)(1), the Court “may consider materials outside the pleadings” and it must “accept all

of the factual allegations in the complaint as true.” Jerome Stevens Pharms., Inc. v. Food &

Drug Admin., 402 F.3d 1249, 1253 (D.C. Cir. 2005) (internal quotation marks and citations

omitted).

       Federal question jurisdiction, see 28 U.S.C. § 1331, exists if plaintiff shows that her

claim arises under the Constitution, laws or treaties of the United States. See Arbaugh v. Y&H

Corp., 546 U.S. 500, 513 (2006) (“A plaintiff properly invokes § 1331 jurisdiction when she

pleads a colorable claim ‘arising under’ the Constitution or laws of the United States.”). Here,

plaintiff does not identify a constitutional or statutory basis for her claims, and it is not apparent

that this action arises under the United States Constitution or federal law.

       Diversity jurisdiction, see 28 U.S.C. § 1332, is shown where both the matter in

controversy exceeds $75,000, and the suit is between citizens of different states. See Price v.

Phoenix Home Life Ins. Co., 44 F. Supp. 2d 28, 32 (D.D.C.) (“Diversity of citizenship requires

complete diversity in which no opposing parties may be citizens of the same state.”), aff’d sub

nom. Price v. Phoenix Home Life Mut., 203 F.3d 53 (D.C. Cir. 1999). Here, although plaintiff



                                                   2
demands damages far in excess of $75,000 threshold, all of the parties appear to reside or

conduct business in the District of Columbia.

                                     B. Failure to State a Claim

       Alternatively, defendant moves to dismiss under Federal Rule of Civil Procedure 12(b)(6)

on the ground that the complaint fails to state a claim upon which relief can be granted. See

Def.’s Mem. at 3-4.

       A plaintiff’s complaint need only provide a “short and plain statement of [her] claim

showing that [she] is entitled to relief,” Fed. R. Civ. P. 8(a)(2), that ‘“give[s] the defendant fair

notice of what the . . . claim is and the grounds upon which it rests,’” Erickson v. Pardus, 551

U.S. 89, 93 (2007) (per curiam) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

“A Rule 12(b)(6) motion tests the legal sufficiency of a complaint[.]” Browning v. Clinton, 292

F.3d 235, 242 (D.C. Cir. 2002). To survive a motion to dismiss under Rule 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 570). In other words, it “must ‘plead[] factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.’” Patton Boggs LLP

v. Chevron Corp., 683 F.3d 397, 403 (D.C. Cir. 2012) (citing Iqbal, 556 U.S. at 678)). “[W]here

the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged -- but it has not shown -- that the pleader is entitled to

relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)) (brackets and internal quotation

marks removed). For purposes of this discussion, the Court construes plaintiff’s complaint

liberally, see Haines v. Kerner, 404 U.S. 519, 520 (1972), and presumes that its few factual

allegations are true, see Gray v. Poole, 275 F.3d 1113, 1115 (D.C. Cir. 2002).



                                                   3
       Plaintiff alleges that police “knocked and dragged [her] down,” Compl. at 1, yet the

complaint sets forth no other facts about the encounter. As defendant notes, see Def.’s Mem. at

4, the circumstances of the encounter are unclear. If, for example, the police were arresting

plaintiff, “[t]here are plausible scenarios in which [police] could permissibly ‘knock and drag’ an

individual, such as while performing a lawful arrest.” Id. Alternatively, if plaintiff “is alleging

that MPD officers intentionally assaulted or battered her,” defendant might raise a different

defense. See id. As drafted, plaintiff’s complaint neither alleges sufficient facts to state a

plausible claim, nor gives defendant fair notice of the claims against it.

                                         III. CONCLUSION

       The Court concludes that it lacks subject matter jurisdiction over plaintiff’s complaint.

Even if plaintiff had established subject matter jurisdiction, the Court finds that the complaint

fails to state a claim upon which relief can be granted. Accordingly, defendant’s motion to

dismiss will be granted. An Order is issued separately.



                               Signed:         EMMET G. SULLIVAN
                                               United States District Judge

                               Dated:          June 13, 2016




                                                  4